IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
ROBERT SHEEHAN,
                                        NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                       FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
v.
                                        CASE NO. 1D14-3615
JULIE L. JONES, Secretary, Florida
Department of Corrections,

     Respondent.
___________________________/

Opinion filed April 9, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Robert Sheehan, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David W. Grimes, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.